Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 19, 2008                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

  137196 & (3)(4)                                                                                     Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  IN RE ANONYMOUS JUDGE                                            SC: 137196                         Stephen J. Markman,
                                                                                                                     Justices

  ______________________________________/

         On order of the Court, the motion to seal the record and the motion for immediate
  consideration are GRANTED. The complaint for superintending control is considered,
  and relief is DENIED because the Court is not persuaded that it should grant the
  requested relief. It appears the Judicial Tenure Commission has granted, pursuant to
  MCR 9.207(D), an extension to answer until October 31, 2008. The next scheduled
  meeting after that date at which a formal complaint could be authorized is November 10,
  2008, after the November 4, 2008 general election.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 19, 2008                  _________________________________________
         0916                                                                 Clerk